        Case FLS/0:21-cv-60226 Document 4-1 Filed 02/18/21 Page 1 of 1




                               ***ATTACHMENT A***
DAVID WIEG, individually and on behalf of other members of the general public similarly
situated v. ROBINHOOD FINANCIAL LLC, ROBINHOOD SECURITIES, LLC, ROBINHOOD
MARKETS, INC., 5:21-cv-00693-NC

ZACHARY ZIEGLER, individually and on behalf of all others similarly situated v. ROBINHOOD
FINANCIAL LLC, ROBINHOOD SECURITIES, LLC, ROBINHOOD MARKETS, INC, 3:21-cv-
00123-VLB

PETER FRAY, individually and on behalf of all others similarly situated, v. ROBINHOOD
FINANCIAL LLC, ROBINHOOD SECURITIES, LLC, ROBINHOOD MARKETS, INC 0:21-cv-
60226-RAR

BARTOSZ ZYBURA, individually and on behalf of all others similarly situated, v. ROBINHOOD
FINANCIAL LLC, ROBINHOOD SECURITIES, LLC, ROBINHOOD MARKETS, INC, 2:21-cv-
1348-KM-JBC

BRENDON NELSON, individually and on behalf of all others similarly situated, v. ROBINHOOD
FINANCIAL LLC, ROBINHOOD SECURITIES, LLC, ROBINHOOD MARKETS, INC, 21-cv-
777-JMF

STEVEN MINNICK, JHANNA WHITE, individually and on behalf of all others similarly
situated, v. ROBINHOOD FINANCIAL LLC, ROBINHOOD SECURITIES, LLC, ROBINHOOD
MARKETS, INC, 2:21-cv-489-MAK
